Exhibit 99.1 FOR IMMEDIATE RELEASE MEDIA CONTACTS: INVESTOR CONTACTS: Biogen Idec Naomi Aoki Ph: +1 Elan Mary Stutts Ph: +1 Miriam Mason Ph: +1 Biogen Idec Eric Hoffman Ph: +1 Elan Chris Burns Ph: + Ph: David Marshall Ph: + WORLD-RENOWNED YOGI BARON BAPTISTE UNVEILS NEW PROGRAM TO HELP PEOPLE WITH MULTIPLE SCLEROSIS My MS Yoga is designed to help people better manage one of the most common neurological disorders, which often strikes in the prime of life Cambridge, Mass. – Jan. 11, 2010 – Baron Baptiste, bestselling author and founder of Baptiste Power Vinyasa Yoga, and Dr. Elliot Frohman, one of the world’s leading authorities on multiple sclerosis (MS), have teamed up to develop My MS Yoga, a new program created especially for people with multiple sclerosis. My MS Yoga is an at-home exercise program that can be tailored to meet MS patients’ needs depending on how they are feeling on any given day. “We designed My MS Yoga to make the many benefits of yoga available to most people with multiple sclerosis through a free DVD,” said Baron Baptiste. “A key part of the My MS Yoga program is the emphasis on accessibility with modifications. It encourages people with multiple sclerosis to begin at a comfortable level and advance at their own pace, allowing them to modify the poses based on how they feel.” My MS Yoga is designed for people with multiple sclerosis of varying levels of ability, offering modified yoga poses to help decrease muscle weakness and stiffness; reduce spasticity and other common multiple sclerosis symptoms, and enhance strength, balance, flexibility and coordination.The goal of the program is to help people with multiple sclerosis stay physically active so they can do simple things most people take for granted, such as walking, grocery shopping or helping their child get ready for school. -MORE- Page 2World-Renowned Yogi Baron Baptiste Unveils New Program to Help People with Multiple Sclerosis “The medical community has long acknowledged that effective treatments are key to managing disease progression and alleviating the physical and mental symptoms of MS,” said Elliot Frohman, M.D., Ph.D., FAAN, director of the Multiple Sclerosis Program and Clinical Center at the University of Texas Southwestern Medical Center at Dallas.“What’s been under-recognized is the importance of overall wellness, including exercise, a positive attitude and healthy lifestyle.Because yoga focuses on so many specific areas and symptoms that affect people with multiple sclerosis, I believe it’s an ideal form of exercise.” Every week, about 200 people are diagnosed with multiple sclerosis, one of the most common neurological disorders affecting more than 400,000 people nationally.
